

Exhibit 10.1

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is entered into as of February 7, 2008 (the “Effective
Date”) by and between JASON BROWN (“Executive”) and ORGANIC TO GO FOOD
CORPORATION, a Delaware corporation (the “Company”).
 
In consideration of the mutual covenants in this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Duties and Scope of Employment.
 
(a) Position. The Company shall employ Executive as its Chairman, President and
Chief Executive Officer and as the Chairman, President and Chief Executive
Officer of Organic To Go, Inc. (the Company’s wholly-owned subsidiary) for the
term of his employment under this Agreement (“Employment”). Executive shall
report to the Board of Directors (the “Board”) of the Company.
 
(b) Obligations. Executive shall devote his full business efforts and time to
the Company and shall not render services to any other person or entity without
the express prior approval of the Board. Executive represents and warrants to
the Company that he is under no contractual obligations or commitments
inconsistent with his obligations under this Agreement.
 
2. Cash and Incentive Compensation.
 
(a) Salary. The Company shall pay Executive as compensation for his services a
base salary at an annual rate of $250,000, subject to annual increases by the
Board. Such salary shall be payable in accordance with the Company’s standard
payroll procedures. The annual compensation specified in this subsection (a) is
referred to in this Agreement as “Base Compensation.”
 
(b) Incentive Bonuses. Executive shall be eligible for a cash bonus (the
“Incentive Bonus”) of 35% of his Base Compensation per year. The Board may, in
its discretion, pay additional bonuses. 25% of the Incentive Bonus will be based
on achievement by Executive of performance goals which will be mutually agreed
upon by Executive and the Board each year, 25% of the Incentive Bonus will be
subject to the discretion of the Board, and 50% of the Incentive Bonus will be
based on achievement of performance goals by the Company. All goals described in
this paragraph shall be mutually agreed upon by Executive and the Board by
February 28, 2008 (with respect to 2008) and by December 31, 2008 and December
31 of each year thereafter (with respect to 2009 and each succeeding year).
 
3. Executive Benefits. During his employment, (i) Executive shall be entitled to
15 working days of vacation for each 12 months of employment, to be scheduled in
advance; (ii) the Company shall pay the full cost of health, dental and vis8ion
coverage for Executive and his family (excluding any copayments), subject in
each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
plan (“Health Benefits”); and (iii) the Company will purchase and pay the
premiums for an insurance policy or policies in an aggregate amount of not less
than $4,000,000 insuring the life of Executive, the beneficiaries of which shall
be selected by Executive. Executive shall be paid for any unused vacation.
Executive shall be paid a car allowance of $750 per month.
 
 

--------------------------------------------------------------------------------

 
 
4. Business Expenses. Executive shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
his duties. The Company shall reimburse Executive for all such expenses upon
presentation of appropriate supporting documentation.
 
5. Term of Employment.
 
(a) Basic Rule. The Company shall employ Executive during the period commencing
on the Effective Date and ending on the third anniversary of the Effective Date
(the “Expiration Date”), provided that (i) Executive’s employment may be
terminated at any time as described below; and (ii) after the Expiration Date,
this Agreement shall automatically renew for successive one (1) year terms
unless either party gives the other written notice of its election not to renew
this Agreement not less than ninety (90) days before the Expiration Date or any
anniversary of the Expiration Date.
 
(b) Involuntary Termination, Resignation or Death. The Company may terminate
Executive with or without Cause (as defined below). Executive may resign at any
time and for any reason (or no reason) effective upon delivery of written notice
of termination. Executive’s Employment shall terminate automatically in the
event of his death.
 
(c) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of Executive’s Employment, he shall only be entitled to the
compensation, benefits and reimbursements described in Sections 2, 3 and 4 for
the period preceding the effective date of the termination.
 
(d) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Sections 7 and 8.
 
6. Benefits Upon Resignation for Good Reason, Termination for Reasons Other than
Cause, or Permanent Disability.
 
(a) Eligibility for Termination Benefits. This Section 6 shall apply if, during
the term of this Agreement, the Company terminates Executive’s Employment
because of Executive’s Permanent Disability (as defined below), for any other
reason other than Cause (as defined below), or if Executive terminates his
Employment for Good Reason.
 
(b) Severance Payments and Benefits. If this Section 6 applies, then the Company
shall (i) continue to provide and pay for Health Benefits to Executive and his
family for the Continuation Period (as defined below), (ii) immediately upon
such termination, pay Executive a lump sum equal to his monthly compensation at
the then-applicable monthly Base Compensation rate multiplied by the number of
months in the Continuation Period, and (iii) except in the case of Executive’s
Permanent Disability, during the Continuation Period, provide Executive with
outplacement services and assistance customarily provided to former chief
executive officers of corporations whose shares are publicly traded, provided
that the cost of such outplacement services and assistance shall not exceed
$20,000. The above described payments and actions shall be made or taken in
exchange for a general release of all claims Executive and his successors may
have against the Company in a form acceptable to the Company which Executive
shall execute and deliver before any payment is made or benefit provided
pursuant to this Section 6.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean:
 
(i) An unauthorized use or disclosure by Executive of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company;
 
(ii) Executive’s conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof; or
 
(iii) A continued failure by Executive to perform assigned duties, comply with
the Company’s written policies or rules, or comply with any written agreement
between the Company and the Executive, which continues for more than thirty (30)
days after receiving written notification of such failure from the Board.
 
(d) Definition of “Permanent Disability.” For all purposes under this Agreement,
“Permanent Disability” shall mean that Executive, when notice of termination is
given, has failed to perform his duties under this Agreement for not less than
120 days (whether or not consecutive) in any 365-day period as a result of his
incapacity due to physical or mental illness or injury.
 
(e) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean that Executive voluntarily terminates his Employment after
any of the following occur:
 
(i) The assignment to Executive of any duties or responsibilities which result
in any diminution or adverse change in Executive's position, status or
circumstances of employment;
 
(ii) Any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating, or the taking of any action by the
Company which would adversely affect Executive's participation in or reduce
Executive's benefits under such plans or arrangements;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) a relocation of Executive or the Company's principal executive offices to
a location more than 90 miles from the current location of the Company’s
principal executive offices;
 
(iv) any breach by the Company of any provision of this Agreement; or
 
(v) any failure by the Company to obtain the assumption of this agreement by any
successor or assign of the Company.
 
(f) Definition of “Continuation Period.” For all purposes under this Agreement
“Continuation Period” shall mean a period commencing on the date of the
termination of Employment and ending on the date which is twelve (12) months
following the termination of Employment.
 
7. Non-Competition and Non-Sollicitation.
 
(a) Non-Competition.
 
(i) While employed by the Company and for three (3) years after the termination
of his Employment for any reason, Executive shall not, directly or indirectly,
throughout the United States, (i) engage primarily in the business of selling
prepared food either through cafes or corporate catering operations (the
“Business”); (ii) render any services to any person or entity engaged in
activities which compete with the Business; or (iii) become interested in any
entity which competes with the Business in any capacity, including, without
limitation, as an individual, partner, shareholder, officer, director, member,
principal, employee, agent, trustee, consultant, creditor or financier.
 
(ii) Executive shall not, directly or indirectly, assist or encourage any other
person in carrying out, directly or indirectly, any activity that would be
prohibited by the above provisions of this Section 7 if such activity were
carried out by Executive, either directly or indirectly, and in particular
Executive shall not, directly or indirectly, induce any employee of the Company
to carry out, directly or indirectly, any such activity.
 
(iii) Ownership by Executive, as a passive investment, of less than 1% of the
outstanding shares of capital stock of any Company listed on a national
securities exchange or publicly traded in the over-the-counter market shall not
constitute a breach of this Section 7(a).
 
(b) Non-Solicitation. While employed by the Company and for the Non-Solicitation
Period (as defined below), Executive shall not, either directly or indirectly,
on his own behalf or in the service or on behalf of others (i) solicit or
divert, or attempt to solicit or divert (A) any person then employed by the
Company or (B) any person then serving as a sales representative of, or a
consultant to the Company, or (ii) solicit, divert or do business with, or
attempt to solicit, divert or do business with, any customer of or supplier to
the Company. For purposes of this Agreement, the “Non-Solicitation Period” shall
mean the three (3) year period immediately after the termination of Executive’s
Employment by Executive or by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Nondisclosure.
 
Executive has previously entered into an Employee Proprietary Information and
Inventions Assignment Agreement with the Company (the “Proprietary Information
Agreement”), which is incorporated herein by reference.
 
9. Successors.
 
(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
 
(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
10. Miscellaneous Provisions.
 
(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered mail, return receipt requested and
postage prepaid. In the case of Executive, mailed notices shall be addressed to
him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
or other person designated by the Board. No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(c) Whole Agreement. This Agreement supersedes any prior agreement between
Executive and the Company in its entirety. No other agreements, representations
or understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Proprietary Information Agreement contain the entire understanding of the
parties with respect to their subject matter.
 
(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes and other charges required to be withheld by law.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington.
 
(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(g) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled in Seattle, Washington, by
arbitration in accordance with the JAMS Employment Arbitration Rules and
Procedures. The decision of the arbitrator shall be final and binding on the
parties, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall be empowered to
enter an equitable decree mandating specific enforcement of the terms of this
Agreement. The Company and Executive shall share equally all fees and expenses
of the arbitrator; provided, however, that arbitrator shall award to the
prevailing party all fees and expenses of the arbitrator and all of the legal
fees and out-of-pocket expenses.
 
(h) No Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.
 
(i) Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

ORGANIC TO GO FOOD CORPORATION
   
a Delaware corporation
         
By: /s/ Michael Gats
/s/ Jason Brown
 
Michael Gats, Chief Financial Officer
JASON BROWN
     
“Executive”
By:/s/ Douglass Lioon
   
Douglas Lioon, Director
   

 
 
6

--------------------------------------------------------------------------------

 